Citation Nr: 1818263	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  13-33 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to special monthly compensation (SMC) based on the loss of use of the left foot.

3.  Entitlement to SMC based on the need for regular aid and attendance and/or based on housebound status.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel
INTRODUCTION

The Veteran had active service from November 1965 to May 1966.

These matters are before the Board of Veterans' Appeals (Board) on appeal of November 2012 and April 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, and Los Angeles, California, respectively.  This appeal is currently under the jurisdiction of the VA RO in Los Angeles, California.

The Board remanded these matters in September 2017 so that the Veteran could be scheduled for a hearing before a Veterans Law Judge.  On remand, the RO scheduled the Veteran for a Board hearing, which was to be held in December 2017.  Thus, the RO substantially completed the September 2017 Board remand directives.  See 38 U.S.C. § 5103A(b) (2012); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

In November 2017, prior to the scheduled Board hearing, the Veteran submitted correspondence indicating that he wished to withdraw his request for a Board hearing.  Under 38 C.F.R. § 20.704(e) (2017), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Therefore, the Board finds that the hearing request has been withdrawn, and will proceed with appellate review.

The Board notes that the appeal for the issue of entitlement to SMC for loss of use of the left foot has not been formally certified to the Board.  See VA Form 8, Certification of Appeal, dated in August 2014.  However, a review of the record, to include a November 2013 statement of the case and the Veteran's timely substantive appeal submitted following that statement of the case, reveals that the Veteran has perfected an appeal of the issue to the Board.  Therefore, the Board accepts jurisdiction of the issue and has included it as an issue on appeal.

The issues of entitlement to a TDIU and entitlement to SMC for loss of use of the left foot are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no probative evidence of record reflecting that the Veteran was in need of regular aid and attendance, as defined by the relevant statutes and regulations, during the claim period.

2.  There is no probative evidence of record reflecting that the Veteran had a single service-connected disability rated at 100 percent and had additional service-connected disability or disabilities independently ratable at 60 percent, or was substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises during the claim period.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to SMC based on the need for regular aid and attendance are not met.  38 U.S.C. §§ 1114, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2017).

2.  The criteria for entitlement to SMC based on housebound status are not met.  38 U.S.C. §§ 1114, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326 (2017); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to notify was satisfied by a letter dated in October 2012.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's relevant VA treatment records and Social Security Administration records have been obtained and associated with the record, as have statements from the Veteran, his representative, and other lay witnesses.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Veteran has not been provided an examination as to his claim for entitlement to SMC based on the need for regular aid and attendance and/or based on housebound status.  However, the record includes competent statements from the Veteran and other lay witnesses as to his abilities and his need for aid and attendance.  Given those statements, the Board finds that the record contains adequate information to address the relevant legal criteria as to the claim decided herein, and a medical examination is not necessary to decide that claim.  See 38 C.F.R. § 3.159(c)(4).

The Board notes that additional evidence has been added to the record since the Veteran's claim for entitlement to SMC based on the need for regular aid and attendance and/or based on housebound status was most recently adjudicated in the November 2013 statement of the case.  The additional evidence, which includes VA treatment records and a May 2015 compensation and pension examination report, is not relevant to that claim.  Accordingly, a remand for issuance of a supplemental statement of the case as to the claim is not necessary, and the Board may proceed with appellate consideration of that claim.  See 38 C.F.R. § 19.37.

There is no indication in the record that any additional evidence, relevant to the claim adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

SMC for Regular Aid and Attendance

The Veteran seeks entitlement to SMC based on the need for regular aid and attendance due to his service-connected disability.  He is service connected for status-post amputation of left second, third, and fourth toes, with second metatarsal involvement, which has been rated as 20 percent disabling since August 29, 1991.

Entitlement to SMC based on the need for regular aid and attendance will be granted when a veteran, due to a service-connected disability, has the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C. § 1114(l); 38 C.F.R. § 3.350(b).

Determinations as to the need for regular aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to the following: inability of the veteran to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the veteran to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the veteran from the hazards or dangers inherent in his daily environment.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

In this case, the Veteran contends that he is entitled to SMC based on the need for regular aid and attendance because he has a difficult time walking, he must wear a prosthetic boot and use a cane, and he must pay someone to take him to scheduled medical appointments, to go to the grocery store, and to clean up due to his service-connected disability.  See statement from the Veteran received in February 2013; VA Form 9, Appeal to Board of Veterans' Appeals, received in December 2013.  In an April 2014 statement, the Veteran's grandson stated that the Veteran's foot pain is evident in his face when he walks, including when he walks to the bathroom, and that the Veteran has difficulty making trips to the family home, such as for Thanksgiving and other holidays.  In an April 2014 statement, another of the Veteran's grandchildren stated that the Veteran can no longer do some of the things he used to enjoy, including grilling on the barbeque and fishing, due to his pain.  In addition, the Veteran has trouble walking or standing for long periods.  Similar statements were also provided by the Veteran's son-in-law and friend.

In this case, the record does not show, and the Veteran does not argue, that at any point during the claim period did his service-connected left foot disability result in the loss of use of both feet or one hand and one foot, blindness in both eyes, or being permanently bedridden as defined in 38 C.F.R. § 3.352(a); or that the disability renders him unable to dress or undress himself or unable to feed himself through loss of coordination of upper extremities or through extreme weakness.  The record does show that the Veteran uses a special orthopedic boot and a cane to assist in ambulation.  However, the record does not show that the boot or cane requires adjustments that the Veteran cannot perform without aid.  Additionally, the Veteran's grandson indicated that the Veteran has difficulty walking to the bathroom due to pain from his service-connected foot disability, but the record does not show that the Veteran is unable to attend to the wants of nature due to his service-connected disability.  As such, the Board finds that SMC based on the need for regular aid and attendance is not warranted on any of those bases.

As for incapacity requiring care or assistance on a regular basis to protect the Veteran from the hazards or dangers inherent in his daily environment, the Veteran has indicated that he receives assistance with attending medical appointments, going to the grocery store, and cleaning.  However, such assistance is not indicative of incapacity such that the Veteran needs protection from the hazards or dangers inherent in his daily environment.  The record indicates that he can otherwise perform his activities of daily living independently.  There is no indication in the record that the Veteran has needed assistance in maintaining his own personal safety at home or while outside the home.  As such, the Board finds that SMC based on the need for regular aid and attendance is also not warranted on that basis.

The Veteran is competent to report the need for assistance.  The Board finds him to be credible in his assertions that he has a difficult time walking, must wear a prosthetic boot, and pays someone to clean and provide transportation.  The Board also finds the lay witness statements of record from the Veteran's friends and family members to be competent and credible to the extent that they discuss their observations regarding the Veteran's apparent pain and difficulty performing certain tasks.  Thus, the competent and credible evidence of record indicates that the Veteran experiences pain and must use a cane and an orthopedic boot due to his service-connected foot disability.  He has difficulty standing and walking for long periods, and therefore requires assistance in traveling to medical appointments, with shopping, and with cleaning.  However, such difficulties do not rise to the level of a need for regular aid and attendance, as defined in the relevant statutes and regulations.  Namely, they do not demonstrate that the Veteran is so helpless as to need regular aid and attendance.  Thus, the Board concludes that there is no competent and credible evidence that the Veteran meets the requirement for entitlement to SMC based on the need for regular aid and attendance under the applicable statutes and regulations.  As such, the preponderance of the evidence is against the claim for entitlement to SMC based on the need for regular aid and attendance, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

SMC Based on Housebound Status

The Veteran seeks entitlement to SMC based on housebound status.  He has not put forth any particular contentions as to why he is entitled to that benefit.

Entitlement to SMC based on housebound status will be granted when a veteran has a single service-connected disability rated as 100 percent and, (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  A veteran is permanently housebound when he is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises.  38 C.F.R. § 3.350(i).

In this case, the Veteran is service-connected only for status-post amputation of left second, third, and fourth toes, with second metatarsal involvement.  Accordingly, the Veteran does not have a single service-connected disability rated as 100 percent and an additional service-connected disability or disabilities independently ratable at 60 percent.  Therefore, SMC based on housebound status is not warranted on that basis.

In addition, the record does not show, and the Veteran has not contended, that he is permanently housebound due to his service-connected disability.  Specifically, as discussed above, the Veteran and the other lay witnesses of record have stated that his service-connected left foot disability causes pain and difficulty walking, and that he has limited his participation in family, social, and leisure activities due to such pain and difficulties.  However, there simply is no evidence of record indicating that he is substantially confined as a direct result of his service-connected disability to his home and the immediate premises.  Therefore, SMC based on housebound status also is not warranted on that basis.

The Board acknowledges the Veteran's representative's contention that the issue of entitlement to SMC based on housebound status is inextricably intertwined with the TDIU claim that is remanded herein and should therefore be remanded pending further development and readjudication of the TDIU claim.  See correspondence from the representative, received in May 2017.  The representative is correct in noting that one of the threshold requirements for entitlement to SMC based on housebound status is that the Veteran have a single service-connected disability rated at 100 percent and that a TDIU may meet that criterion if assigned for a single disability.  See 38 U.S.C. § 1114(s), 38 C.F.R. § 3.350(i); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2011).  However, as discussed above, the relevant regulations required that the Veteran not only have a single service-connected disability rated at 100 percent, but also that the Veteran have an additional service-connected disability rated at 60 percent or be permanently housebound by reason of service-connected disability.  As discussed above, the record does not currently show that the Veteran meets either of those criteria.  Furthermore, the development requested in the Remand section below will not show him to meet either of those criteria.  Therefore, even if the Veteran is granted a TDIU on remand, he still will not meet all of the requirements for entitlement to SMC based on housebound status.  As such, the issue of entitlement to SMC based on housebound status is not considered inextricably intertwined with the issue of entitlement to a TDIU and need not be remanded along with that issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a significant impact upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

In summary, there is no probative evidence of record reflecting that the Veteran had a single service-connected disability rated as 100 percent and had additional service-connected disability or disabilities independently ratable at 60 percent, or was substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises during the claim period.  As such, the preponderance of the evidence is against the claim for entitlement to SMC based on housebound status, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  See 38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to SMC based on the need for regular aid and attendance is denied.

Entitlement to SMC based on housebound status is denied.



REMAND

The Board finds that the issues remaining on appeal must be remanded for further development before a decision may be made on the merits.

TDIU

The Veteran seeks entitlement to a TDIU.  His only service-connected disability is status-post amputation of left second, third, and fourth toes, with second metatarsal involvement, which has been rated as 20 percent disabling since August 29, 1991.  He has indicated that he has an eleventh grade education, that he last worked in 1990, and that all of his prior work experience has been as a welder.  See, e.g., VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, received in April 2014.

The Veteran underwent a compensation and pension examination in May 2015.  In relevant part, the May 2015 examiner noted that the Veteran "currently takes narcotics, which makes welding dangerous" and opined that the Veteran could perform a reduced range of sedentary work.  The examiner's statement with regard to the Veteran's use of narcotic prescription medications speaks to the Veteran's ability to perform his prior work as a welder.  However, it does not speak to the effect the Veteran's use of prescribed narcotic medications would affect his ability to perform jobs other than welding.  As such, the information provided by the examiner is not adequate to determine how the Veteran's service-connected disability affects his ability to perform work, to include work other than his prior work as a welder.  Therefore, the issue must be remanded so that an addendum opinion may be obtained.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

SMC Based on Loss of Use of the Left Foot

The Veteran's claim for entitlement to SMC based on loss of use of the left foot was most recently adjudicated by the AOJ in the November 2013 statement of the case.  Since then, additional evidence relevant to that issue, to include the May 2015 compensation and pension examination report, was received.  The Veteran has not waived initial consideration by the AOJ of the additional relevant evidence.  Therefore, the issue must be remanded so that the AOJ may consider the additional evidence and issue a supplemental statement of the case as to the claim for entitlement to SMC based on loss of use of the left foot.  See 38 C.F.R. §§ 19.31, 20.1304(c).

Accordingly, the case is REMANDED for the following action:

1.  Forward the record and a copy of this remand to the clinician who conducted the May 2015 compensation and pension examination or, if that clinician is unavailable, to another similarly qualified clinician for preparation of an addendum opinion.  If the clinician selected determines that the information requested below cannot be provided without further in-person examination of the Veteran, then such an examination should be scheduled.  The clinician is asked to review the record and then respond to the following:

Describe the likely effects that the medications the Veteran is prescribed for his service-connected left foot disability have on his ability to perform work and work-like tasks, particularly in sedentary jobs.  The clinician should not limit his or her comments in this regard to how the medications affect the Veteran's ability to perform his prior work as a welder, but instead should provide a general statement as to how the medications likely affect the Veteran's performance of occupational functions.  For example, the clinician should state whether the medications would affect the Veteran's ability to maintain concentration and/or to perform work around hazards such that he could not perform simple, repetitive unskilled or semiskilled work.

The clinician should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.

2.  After completion of the above, readjudicate the issues remaining on appeal based on a review of the expanded record, including the evidence entered since the statements of the case.  In so doing, consideration should be given to whether a TDIU may be granted, to include whether the matter of whether a TDIU should be awarded on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b), following referral of the matter to the Director of the Compensation Service.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


